*898Appeal from an order of the Family Court, Niagara County (David E. Seaman, J.), entered September 10, 2003 in a proceeding pursuant to Family Ct Act article 7. The order vacated an order of disposition and placed respondent in the custody of the Niagara County Department of Social Services for a period of 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent was adjudicated, upon consent, a person in need of supervision and was placed on probation with the terms and conditions that she attend school, and that she abstain from alcohol and drug use and from associating with her abusive boyfriend. It is undisputed that respondent failed to comply with any of those terms and conditions, and thus Family Court properly placed respondent with an authorized agency pursuant to Family Ct Act § 756. Respondent contends that, before she entered her partial admission to the petition, the court should have advised her of the possible dispositions that it could impose. We reject that contention. Respondent was sufficiently advised of her right to remain silent under section 741 (a) of the Family Ct Act, and thus her partial admission to the petition is valid (see Matter of Tabitha LL., 87 NY2d 1009, 1010-1011 [1996]). Respondent failed to object when a witness read into the record letters written by the witness to respondent’s probation officer and thus failed to preserve for our review her contention that the court erred in admitting that testimony. In any event, “hearsay evidence is admissible at a dispositional hearing as long as it is material and relevant” (Matter of George A., 257 AD2d 620, 620-621 [1999]). Respondent’s remaining contentions also are raised for the first time on appeal and thus are not preserved for our review (see Ciesinski v Town of Aurora, 202 AD2d 984, 985 [1994]). Present—Pigott, Jr., P.J., Pine, Scudder, Gorski and Lawton, JJ.